          Case 1:15-cv-10790-DJC Document 129-1 Filed 03/28/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

JOHN DOE,
         Plaintiff
    v.                                                  Civil Action No. 15-10790-DJC

TRUSTEES OF BOSTON COLLEGE,
         Defendant

                          STIPULATION AND [PROPOSED] ORDER

         Plaintiff John Doe and defendant Trustees of Boston College stipulate as follows:

         1.      Defendant takes the position that the charitable organization damages cap, M.G.L.

c. 231, § 85K, applies to any damages that the jury may award in connection with or arising from

any emotional harm to plaintiff arising from the conduct proceedings at issue, in the event

plaintiff is permitted to seek such damages at trial. Plaintiff takes the position that the damages

cap does not apply.

         2.      The parties agree that, if necessary, the Court should determine the applicability

of the damages cap in a post-trial proceeding after full opportunity for briefing of the issue.

         3.      In order to avoid the need for defendant to establish at trial that defendant is an

organization that may be eligible for the application of the damages cap, plaintiff stipulates that

defendant is a non-profit, charitable organization.

         4.      Apart from this stipulation of fact, plaintiff reserves all his rights and maintains

that the claims to be decided by the jury and any damages award are not subject to the M.G.L. c.

231, § 85K damages cap as a matter of law. Defendant reserves all its rights and maintains the

contrary position.
        Case 1:15-cv-10790-DJC Document 129-1 Filed 03/28/19 Page 2 of 2



Trustees of Boston College,              John Doe,

By their attorneys,                      By his attorneys,

                                         DLA PIPER LLP (US)

                                          /s/ Matthew J. Iverson
/s/ Daryl J. Lapp
                                         Matthew J. Iverson (BBO # 653880)
Daryl J. Lapp, BBO No. 554980
                                         33 Arch Street, 26th Floor
Elizabeth H. Kelly, BBO No. 672277
                                         Boston, MA 02110
Locke Lord LLP
                                         (617) 406-6000
111 Huntington Avenue
                                         (617) 406-6100 (fax)
Boston, MA 02199
                                         matthew.iverson@dlapiper.com
(617) 230-0100
daryl.lapp@lockelord.com
                                         /s/ Charles B. Wayne
liz.kelly@lockelord.com
                                         Charles B. Wayne (pro hac vice)
                                         500 8th Street, N.W.
                                         Washington, D.C. 20004
                                         (202) 799-4253
                                         (202) 799-5253 (fax)
                                         charles.wayne@dlapiper.com



       SO ORDERED this ______ day of _______, 2019.




                                             Dennis J. Casper
                                             United States District Court Judge
